department of the treasury internal_revenue_service washington d c nov se ep atr oo so tax_exempt_and_government_entities_division u i l ahkrereeekrereeeraen krharkkkrererehrrerekr ica rreerekererkkke ikk legend taxpayer a we kkk akekiakkkerekrareeer taxpayer b kekeekrerererekerereeeerr plan xx hakkar ererkueeiaekir employer m amount d amount e account j bank b amount f account k company p amount l amount n hhh iis irie eon dict ti ik eee iii torii ai re ri iai hrd robinodnninik me hhkrkekrkkeherereaeerereeaee ee kkkkeereekreearerrerereaie me rrekkekreherekrerereeeeaekre me rk krha kkk ira x hrukkkkrrekeakekrkereekariae eknhinenieeninnenerenene dear kraekrekrkrereeeeeerereer this is in response to your letter dated september15 as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested retirement on date was a participant in taxpayer a prior tof plan x a retirement_plan sponsored by employer m on date taxpayer a elected to receive a single sum distribution of his accrued_benefit from plan x in conjunction with the receipt of the lump sum distribution taxpayer a states understanding of the rules and that requirements regarding the distribution from plan x taxpayer a was also provided information explaining the 60-day rollover period taxpayer a received a distribution from plan x on date in the amount of amount e amount d less federal withholdings signed documents acknowledging li taxpayer a submitted documentation with this request that indicates that on date amount e was deposited into account j a checking account taxpayer a maintains with bank b documentation submitted by taxpayer a further withdrew amount f from account j and indicates that on date deposited it into account k an investment account taxpayer a maintains with taxpayer b spouse with company p in date taxpayer a asserts that while having his tax_return prepared discovered that fff had not rolled amount e over to an ira taxpayer a had a stroke in date prior to receiving the distribution from plan x that affected wlcognitive memory mental stability taxpayer a asserts that as soon ac fircalized that rollover within the day time period on date from account j to account k on date taxpayer a established ira x with company p and transferred amount n amount f plus amount l from account k to ira x and balance for a number of months had not completed a transferred amount l in support of i request for a ruling taxpayer a submitted account statements and documentation as evidence of the various transfers and the ira application ml completed on date establishing ira x with a deposit of amount n is approximately one-fourth of the single sum distribution that amount n taxpayer a received from plan x reennnekneheenerkeeeeeee based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount n from plan x sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 a shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of property distributed such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to any employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for aspecified period of years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee nubrnnnnnienennrenekehi code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the disributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case documentation submitted by taxpayer a indicates that a distribution taxpayer a due to in the amount of amount e was made ‘olin date health reasons failed to make a tax-free_rollover to another retirement pan within rollover period taxpayer a asserts that when discovered in april the 60-day that ill had missed the 60-day rollover period transferred amount l from amount account j to account k at company p and on date transferzed n amount f plus amount l from account k to ira x a rollover ira established with company p request for a ruling indicates that amount n remains in ira x documentation submitted by taxpayer a with this therefore assuming that the distribution of amount n qualifies as an eligible_rollover_distribution under code sec_402 pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount n from plan x on date taxpayer a established ira x a rollover ira with company p and transferred amount n to ira x provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to kakkekrerererareeeererkeerrer such contribution we conclude that the 60-day rollover requirement is waived and amount n will be considered valid rollover_contribution within the meaning of code sec_402 this ruling does not authorize the rollover of amounts if any that are required to be distributed by sec_401 of the code this letter assumes that plan x satisfies the requirements for qualification under code sec_401 at all times relevant to this transaction this ruling further assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to whether the distribution from plan x qualify as an eligible_rollover_distribution under code sec_402 this ruling is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact krekrkerekerererereriererereereeeai sincerely yours signed joxgs wluyd joyce e floyd manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
